Citation Nr: 0903356	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Educational Assistance under Chapter 30, Title 
38, United States Code, for a 3 credit HIT (Health 
Information Technology) course from October 2, 2006, to 
December 15, 2006, at Columbus Technical College.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from January 1998 to 
February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office and Educational Center in Atlanta, 
Georgia (RO).


FINDINGS OF FACT

1.  The veteran was enrolled in a 3 credit HIT (Health 
Information Technology) course from October 2, 2006, to 
December 15, 2006, at Columbus Technical College.  

2.  At the time the veteran applied for education benefits in 
September 2006, the HIT course was not designated as part of 
her program of study.  


CONCLUSION OF LAW

Payment is not warranted for enrollment in a 3 credit HIT 
course from October 2, 2006, to December 15, 2006, at 
Columbus Technical College.  38 U.S.C.A. §§ 3002, 3014, 3034, 
3452, 3672 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7120, 21.7122, 21.7222 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] do not 
apply to this appeal as the statute at issue is Chapter 30 of 
Title 38 of the United States Code.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  Accordingly, the appellant was 
not given notice of the VCAA during the course of her appeal 
and this matter is properly before the Board for 
adjudication.

Chapter 30 provides VA educational assistance programs to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001.  An eligible veteran is entitled to a 
monthly benefit for periods of time during which she is 
enrolled in, and satisfactorily pursuing, an approved program 
of education.  See 38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070.

Generally, VA will approve, and will authorize payment of 
educational assistance, for the individual's enrollment in 
any course or subject which a State approving agency has 
approved as provided in 38 C.F.R. § 21.7220 of this part and 
which forms a part of a program of education as defined in 
38 C.F.R. § 21.7020(b)(23) of this part.  Restrictions on 
this general rule are stated in 38 C.F.R. § 21.7222(b) of 
this part.  38 U.S.C.A. §§ 3002(3), 3452; 38 C.F.R. 
§ 21.7120.  A program of education, in pertinent part, is any 
unit course or subject or combination of courses or subjects, 
which is pursued at an educational institution.  38 C.F.R. 
§ 21.7020(b) (23).

However, VA will not pay educational assistance for an 
enrollment in any course that has not been approved by a 
State approving agency or by the VA when that agency acts as 
a State approving agency.  38 U.S.C.A. §§ 3034, 3672; 
38 C.F.R. §§ 21.7122(a), 21.7220.  In other words, the law 
requires specific State or VA course approval for Chapter 30 
benefits.

In this case, a September 2006 Enrollment Certification 
certified that the veteran was enrolled in 9 credit hours 
from October 2. 2006, to December 15, 2006.  However, a 
January 2007 Notice of Change in Student Status notes an 
"Adjustment Change-In-Student-Status Certification" from 9 
credit hours to 6 credit hours from October 2, 2006, to 
December 15, 2006, and explains that the HIT 202 course in 
which the veteran had been enrolled is not part of her 
program of study.  Thus, the law precludes reimbursement for 
the HIT course in question.  Even though the educational 
institution was generally approved by the State Approving 
Agency, the course the veteran was enrolled in was not part 
of her program of study.  Where the law is dispositive, the 
claim must be denied because of the absence of legal merit or 
legal basis for allowance of the appeal.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board appreciates the veteran's contention that she 
relied on information provided by the professor who taught 
the course in making her decision to enroll in the course and 
that, ultimately, she was misinformed by this professor.  
However, the pertinent regulations require that both the 
institution and the course of study be approved prior to a 
claimant's enrollment.  See 38 C.F.R. § 21.7122 (a).  Thus, 
despite the compelling argument the veteran has presented, 
the Board regrettably has no authority to make an exception 
in this case.  See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994) (holding that the Board is bound by the law and is 
without authority to grant benefits on an equitable basis).


ORDER

Payment for enrollment in a 3 credit HIT course from October 
2, 2006, to December 15, 2006, at Columbus Technical College 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


